DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 was filed and is being considered by the examiner.

 Claim Objections
Claims 3, 10, 15, and 20 are objected to because the use of the word “preferably”. In each case, a feature is claimed and then some preferable additional feature is recited. In terms of the clarity of the claims in view of the specification, the Examiner believes the claim scope properly captures the intended embodiments of the applicant’s invention, and as such no rejection under 35 USC 112(b) is issued. However, the Examiner believes that this claim scope is not readily apparent to one of ordinary skill. In order to address any question of scope and to align the claims with US practice, the Examiner suggests the following amendment:



10. (New) The luminaire system according to claim 1, wherein the second support is provided with at least one through-hole, and wherein at least one fixation means, such as a screw or bolt, extends through said at least one through-hole and couples the second support to the at least one second part of the first support

15. (New) The luminaire system according to claim 1, wherein the one or more optical elements comprises one or more lens elements

20. (New) The luminaire system according to claim 1, further comprising a controlling means configured to control the moving means, such that the movement of the second support with respect to the first support is controlled

27. (New) The luminaire system according to claim 3, wherein said connecting part of the first and/or second support is coupled to the other one of the second support and/or first support, respectively.  

28. (New) The luminaire system according to claim 10, wherein the at least one through hole corresponds with at least one elongate through-hole extending in a movement direction of the moving means.  

29. (New) The luminaire system according to claim 15, wherein each lens element of the one or more lens elements has a convex or planar external surface and a concave or planar internal surface facing a light source of the plurality of light sources.  

30. (New) The luminaire system according to claim 20, wherein an optical element of the one or more optical elements has an internal dimension D seen in a movement direction of the moving means; and wherein the controlling means is configured to control the moving means such that the second support is moved over a distance below 90% of the internal dimension D of the optical element.  

31. (New) The luminaire system according to claim 30, wherein the controlling means is configured to control the moving means such that the second support is moved over a distance below 50% of the internal dimension D of the optical element.

  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In regard to claim 1, line 10, the applicant recites the limitation of “a moving means configured to move the second support relative to the first support, such that a position of the second support with respect to the first support is changed.” This limitation invokes 35 USC 112(f). Per page 11, first paragraph, the “moving means” is interpreted to comprise a linear actuator. 
In regard to claim 10, line 3, which recites the “at least one fixation means,” the applicant further recites “such as a screw or bolt”. This “such as” language implies to the Examiner that a screw or bolt could be the fixation means, but that any means which fixes the second support to the first support through a through-hole would satisfy the claimed limitations and that a “screw or bolt” is not obligated. 
In regard to claim 20, line 2, the applicant recites a “controlling means.” The specification gives no guidance as to the nature of the controlling means; broadest reasonable interpretation will be applied to this limitation. 
In regard to claim 23, line 2, the applicant recites the limitation of “a sensing means. This limitation invokes 35 USC 112(f). Per page 8, second paragraph, the 
In regard to claim 24, line 2, the applicant recites an “environment sensing means.” On page 8, last paragraph, the specification recites that “the environment sensing means can detect environmental data, e.g. luminosity, visibility, weather condition, sound, dynamic object (presence and/or speed), ground condition such as a ground reflectivity property, humidity, temperature, lighting pattern, time of the day, day of the year, of the surroundings of the luminaire system.” On page 13, third full paragraph, the specification recites that “environmental data may comprise e.g. luminosity data, visibility data, humidity data, temperature data, image data, audio data, presence data, etc.” As understood, the specification treats the environment sensing means broadly and does not recite some specific sensor, but rather the type of data the sensor captures. Therefore, the “environment sensing means” is given its broadest reasonable interpretation, wherein any sensor which senses environment data, even those data not specifically disclosed by the specification, would satisfy the limitation. 

Reasons for Allowance
Claim(s) 1-3, 5-7, 9-11, 13-15, 17-20, 22-24, and 26 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a luminaire system comprising a first support having a first surface, a second surface opposite said first surface, and a peripheral edge connecting the first surface to the second surface, a plurality of light sources arranged on the first support, a second support movable with respect to said first support and provided with one or more optical elements, said second support having a first surface, a second surface opposite said first surface, and a peripheral edge connecting the first surface to the second surface, a moving means configured to move the second support relative to the first support, such that a position of the second support with respect to the first support is changed, wherein the first support is provided with at least one cut-out region extending through the first surface and the second surface of the first support, said at least one cut-out region dividing said first support in a first part and at least one second part, said at least one cut-out region being dimensioned and positioned such that said at least one second part can be elastically bent with respect to the first part in a plane of the first support, wherein said at least one second part is coupled to the second support, and/or wherein the second support is provided with at least one cut-out region extending through the first surface and the second surface of the second support, said at least one cut-out region dividing said second support in a first part and at least one second part, said at least one cut-out region being dimensioned and positioned such that said at least one second part can be elastically bent with respect to the first part in a plane of the second support, wherein said at least one second part is coupled to the first support as specifically called for the claimed combinations.
The closest prior art, Bory et al (US 2021/0348740 A1), does not include a second support movable with respect to said first support and provided with one or more optical elements, said second support having a first surface, a second surface opposite said first surface, and a peripheral edge connecting the first surface to the second surface, a moving means configured to move the second support relative to the first support, such that a position of the second support with respect to the first support is changed, and that the second support is provided with at least one cut-out region extending through the first surface and the second surface of the second support, said at least one cut-out region dividing said second support in a first part and at least one second part, said at least one cut-out region being dimensioned and positioned such that said at least one second part can be elastically bent with respect to the first part in a plane of the second support as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bory et al reference in the manner required by the claims. 
To clarify the allowance, there are several questions which pushed the Examiner toward allowance. 
In lines 7-9, the applicant recite a “second support… provided with one or more optical elements”. In looking to Bory et al, a single integral optic is disclosed—can this optic be interpreted as a “support”? The Examiner is uncertain. In view of the specification, the second support is question is an element which carries optics—it is itself not an optic. This is not the same as Bory et al; a BRI of Bory et al may perhaps allow for this interpretation, but the Examiner does not think one of ordinary skill would consider the optic of Bory et al a “support” for optics.
the second support is moved. While the Examiner has considered the BRI of the first support moving, the claim requires that it is the second support that is moving—yes, it is moving relative to the first support, but the action of the moving means must be on the second support. This is not taught in Bory et al—there is no good reason to modify Bory et al such that the second support is moved by the linear actuator.  
Thus, where lines 10-12 are interpreted in this manner, where the second support is obligated to move, then lines 19-24 become a critical feature that must be taught by the prior art: Bory et al do not provide for cutout regions in the second support, and there is no good motivation to modify the prior art as shown. 
Where these questions intersect, the preponderance of the evidence falls in favor of the applicant; in such case, the Examiner must allow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
:
Booij et al (US 2020/0263854 A1) disclose an outdoor luminaire.
Broughton (US 9,816,672 B1) disclose a configurable light source.
De Zwart et al (US 2017/0153004 A1) disclose an optical arrangement.
He (US 2016/0320029 A1) disclose an optical membrane. 
Huang et al (US 2021/0381686 A1) disclose a lighting device.
Jurik (US 2011/0103073 A1) disclose a beam shaper.
Krauss (US 2014/0098540 A1) disclose an LED device.
Lang et al (US 2021/0239286 A1) disclose a lighting device.
Lang et al (US 2020/0340644 A1) disclose a moveable lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875